Exhibit 10.3
[EXECUTION VERSION]
General Electric Capital Corporation
10 Riverview Drive, 4th Floor
Danbury, CT 06810
December 7, 2009
CONFIDENTIAL
The Talbots, Inc.
One Talbots Drive
Hingham, MA 02043
Attn: Michael Scarpa, Chief Operating Officer and Chief Financial Officer

Re:   Commitment Letter

Ladies and Gentlemen:
You have advised General Electric Capital Corporation (“GE Capital” or “Agent”)
that The Talbots, Inc. (“Talbots”) and certain of its subsidiaries (such
subsidiaries of Talbots and Talbots are collectively referred to as the
“Borrowers” and individually as a “Borrower” , and together with the Guarantors
as defined below, the “Credit Parties”) are seeking up to $200 million of
financing (the “Financing”) pursuant to a senior secured revolving credit
facility (“Revolver”) in connection with (i) the merger of a newly-formed
wholly-owned subsidiary of Talbots (hereinafter, “Merger Sub”) with and into BPW
Acquisition Corp. (“BPW”), with BPW as the surviving entity, (ii) the
refinancing of certain existing indebtedness of the Credit Parties and (iii) in
support of working capital, capital expenditures and other general corporate
purposes of the Borrowers (collectively, “the Transaction”).
We anticipate that each subsidiary of Talbots that is a Borrower will be a
domestic operating company that directly owns substantially all of the assets
used in its business and does not have any material subsidiaries; provided that,
in no event, shall Talbots Classics National Bank and Talbots Charitable
Foundation, Inc. (collectively, the “Excluded Subsidiaries”) be Borrowers.
Based on our understanding of the Transaction as described above and the
information which you have provided to us to date, GE Capital is pleased to
offer its commitment to provide the Financing described herein, subject to the
terms and conditions outlined in the attached Summary of Terms (together with
this cover letter, this “Commitment Letter”). GE Capital’s affiliate, GE Capital
Markets, Inc. (“GECM”), will seek to syndicate a portion of the loans and loan
commitments under the Financing to other financial institutions identified by
GECM on the terms and conditions more fully described herein.

1



--------------------------------------------------------------------------------



 



GECM shall act as the sole lead arranger and sole bookrunner with respect to the
Financing. The Borrowers agree that, except as expressly provided for in this
Commitment Letter or the fee letter dated as of the date hereof between Talbots
and GE Capital (the “Fee Letter”), without the prior written consent of GE
Capital (i) no additional agents, co-agents, co-arrangers or co-bookrunners
shall be appointed, or other titles conferred to any person or entity, in
respect of the Financing, and (ii) no other lender under the Financing shall
receive any compensation of any kind for its participation in the Financing.
GECM intends to commence syndication efforts with respect to achieving a
Successful Primary Syndication (as defined below) promptly, and upon Borrowers’
acceptance of this Commitment Letter and the Fee Letter, GECM will initiate
discussions with potential lenders and investors. GECM will, in consultation
with Borrowers, manage and control all aspects of the syndication efforts
related to achieving a Successful Primary Syndication. For purposes hereof a
“Successful Primary Syndication” shall mean a syndication to other financial
institutions of the loans and loan commitments under the Financing in which GE
Capital’s exposure and loan commitment under the Financing has been finally
reduced to or below its target hold level of $150 Million.
GE Capital and GECM each agree that such Successful Syndication may be achieved
by the participation of (a) financial institutions willing to participate in the
Financing and designated by GE Capital or GECM as lenders and (b) financial
institutions willing to participate in the Financing and designated by the
Borrowers as lenders, at its sole expense and effort, provided, that, (x) any
such lender so designated by any Borrower shall (i) be a commercial bank with
total assets in excess of $1,000,000,000, (ii) extends asset-based lending
facilities in its ordinary course of business, and whose becoming a Lender would
not be prohibited by any applicable law, (iii) have a commitment of not less
than $10,000,000, (iv) not be a Credit Party or an affiliate of any Credit
Party, and (v) be otherwise reasonably acceptable to GE Capital and GECM (which
acceptance shall not be unreasonably withheld or delayed).
Borrowers agree to actively assist, and cooperate with (and cause their
subsidiaries and advisors to actively assist and cooperate with), GE Capital and
GECM in effecting and completing a Successful Primary Syndication, including,
participating in bank and other relevant meetings, preparing and providing to
GECM all information relating to the Financing, ensuring that GECM’s syndication
efforts benefit from your existing banking relationships, and assisting GECM in
the preparation of a confidential information memorandum, presentations and
other offering materials to be used in connection with syndication efforts
related to achieving a Successful Primary Syndication and confirming the
completeness and accuracy of such materials.
Borrowers agree that until the earlier to occur of (x) the execution and
delivery of the definitive Financing documentation and (y) April 17, 2010, the
Borrowers shall not (and shall not permit any of their subsidiaries to), without
the prior written consent of GECM, offer, issue, place, syndicate or arrange any
debt securities or debt facilities, other than the Term Loan Facility and the
L/C Facility (each as defined in the Summary of Terms)

2



--------------------------------------------------------------------------------



 



(including any renewals, restatements, restructuring or refinancings of any
existing debt securities or debt facilities (other than, solely with respect to
the extension of the maturities thereof, the Existing Bank Debt) (any of the
foregoing hereinafter referred to as an “Alternative Financing Arrangement”),
attempt or agree to do any of the foregoing, announce or authorize the
announcement of any of the foregoing, or engage in discussions concerning any of
the foregoing, in each case, for purposes of consummating a merger,
consolidation, acquisition or other similar transaction with BPW or any
affiliate of BPW, on the one hand, and any such Borrower or any subsidiary of
such Borrower, on the other hand; provided, however, that (i) the Borrowers and
their subsidiaries may discuss with other potential lenders the terms of a
potential Alternative Financing Arrangement for not less than the full principal
amount of the Financing so long as any such potential lender, for itself and on
behalf of its affiliates, agrees in writing that it has not, and will not,
commence, or engage in, any syndication or marketing efforts in respect thereof
prior to the Borrowers having terminated GE Capital’s commitment under this
Commitment Letter by written notice to GE Capital and (ii) prior to accepting
any commitment in respect of any such Alternative Financing Arrangement, the
Borrowers shall terminate GE Capital’s commitment under this Commitment Letter
by written notice to GE Capital and, notwithstanding anything to the contrary
contained in this Commitment Letter or the Fee Letter, GE Capital shall be
permitted to retain for its own account the entire amount of the Initial
Structuring Fee Deposit (as defined in the Fee Letter) and shall not have any
obligation to refund any amounts in respect thereof.
It is expressly understood and agreed that GE Capital’s commitment in respect of
the Financing is subject to the Borrowers’ agreements and representations set
forth herein and in the Fee Letter.
The Borrowers hereby acknowledge and agree that GECM may provide to industry
trade organizations information with respect to the Financing that is necessary
and customary for inclusion in league table measurements.
GE Capital’s commitment hereunder is subject to the execution and delivery of
customary final legal documentation reasonably acceptable to GE Capital and its
counsel incorporating, without limitation, the terms set forth in this
Commitment Letter.
By signing this Commitment Letter, each party acknowledges that this Commitment
Letter supersedes any and all discussions and understandings, written or oral,
between or among GE Capital and any other person as to the subject matter
hereof, including, without limitation, any prior commitment letters and letters
of interest. No amendments, waivers or modifications of this Commitment Letter
or any of its contents shall be effective unless expressly set forth in writing
and executed by the parties hereto.
This Commitment Letter is being provided to you on the condition that, except as
required by law, neither it nor the Fee Letter nor their contents will be
disclosed publicly or privately except to AEON (as hereinafter defined), BPW,
and those individuals who are your or their directors, officers, employees,
accountants, advisors, attorneys or representatives who have a need to know of
them as a result of their being specifically

3



--------------------------------------------------------------------------------



 



involved in the Transaction under consideration and then only on the condition
that such matters may not, except as required by law, be further disclosed (it
being understood and agreed that, after full execution hereof, this Commitment
Letter (including the attached Summary of Terms), but not the Fee Letter, may be
filed with the Securities and Exchange Commission). No person, other than the
parties signatory hereto, is entitled to rely upon this Commitment Letter or any
of its contents. No person shall, except as required by law, use the name of, or
refer to, GE Capital, or any of its affiliates, in any correspondence,
discussions, press release, advertisement or disclosure made in connection with
the Transaction without the prior written consent of GE Capital.
Regardless of whether the commitment herein is terminated or the Transaction or
the Financing closes, the Borrowers, jointly and severally, agree to pay upon
demand to GE Capital all reasonable out-of-pocket expenses (“Transaction
Expenses”) which may be incurred by GE Capital or GECM in connection with the
Financing or the Transaction (including all reasonable legal, environmental, and
other consultant costs and fees incurred in the preparation of this Commitment
Letter, the Fee Letter and evaluation of and documenting of the Financing and
the Transaction). Regardless of whether the commitment herein is terminated or
the Transaction or the Financing closes, the Borrowers, jointly and severally,
shall indemnify and hold harmless each of GE Capital, GECM, the Lenders, their
respective affiliates, and the directors, officers, employees, agents, attorneys
and representatives of any of them (each, an “Indemnified Person”), from and
against all suits, actions, proceedings, claims, damages, losses, liabilities
and expenses (including, but not limited to, attorneys’ fees and disbursements
and other costs of investigation or defense, including those incurred upon any
appeal), which may be instituted or asserted against or incurred by any such
Indemnified Person in connection with, or arising out of, this Commitment
Letter, the Fee Letter, the Financing or the Transaction under consideration,
the documentation related thereto, any other financing related thereto, any
actions or failures to act in connection therewith, and any and all
environmental liabilities and legal costs and expenses arising out of or
incurred in connection with any disputes between or among any parties to any of
the foregoing, and any investigation, litigation, or proceeding related to any
such matters. Notwithstanding the preceding sentence, indemnitors shall not be
liable for any indemnification to an Indemnified Person to the extent that any
such suit, action, proceeding, claim, damage, loss, liability or expense results
solely from that Indemnified Person’s gross negligence or willful misconduct, as
finally determined by a court of competent jurisdiction. Under no circumstances
shall any of you or your affiliates, on the one hand, or GE Capital, GECM or any
of their respective affiliates, on the other hand, be liable to each other for
any punitive, exemplary, consequential or indirect damages which may be alleged
in connection with this Commitment Letter, the Fee Letter, the Transaction, the
Financing, the documentation related thereto or any other financing, regardless
of whether the commitment herein is terminated or the Transaction or the
Financing closes.
EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM,
DEMAND, ACTION OR CAUSE OF ACTION ARISING UNDER THIS COMMITMENT LETTER, THE FEE
LETTER, ANY TRANSACTION RELATING HERETO OR THERETO, OR ANY OTHER

4



--------------------------------------------------------------------------------



 



INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THEREWITH, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE. Each party hereto
consents and agrees that the state or federal courts located in the Borough of
Manhattan, New York County, City of New York, New York, shall have exclusive
jurisdiction to hear and determine any claims or disputes between or among any
of the parties hereto pertaining to this Commitment Letter, the Fee Letter, the
Financing or the Transaction under consideration, any other financing related
thereto, and any investigation, litigation, or proceeding related to or arising
out of any such matters, provided, that the parties hereto acknowledge that any
appeals from those courts may have to be heard by a court (including an
appellate court) located outside of such jurisdiction. Each party hereto
expressly submits and consents in advance to such jurisdiction in any action or
suit commenced in any such court, and hereby waives any objection which such
party may have based upon lack of personal jurisdiction, improper venue or
inconvenient forum.
This Commitment Letter is governed by and shall be construed in accordance with
the laws of the State of New York applicable to contracts made and performed in
that state.
GE Capital shall have access to all relevant facilities, personnel and
accountants, and copies of all documents which GE Capital may request, including
business plans, financial statements (actual and pro forma), books, records, and
other documents of each Credit Party.
This Commitment Letter shall be of no force and effect unless and until (a) this
Commitment Letter and the Fee Letter are each executed and delivered to the
undersigned GE Capital on or before 5:00 p.m. New York City time on December 8,
2009 at 10 Riverview Drive, 4th Floor, Danbury, CT 06810 and (b) such delivery
is accompanied by payment of the Initial Structuring Fee (as defined in the Fee
Letter) and any other fees or deposits due and payable to GE Capital as provided
in the Fee Letter. Once effective, GE Capital’s commitment to provide financing
in accordance with the terms of this Commitment Letter shall cease if the
Transaction does not close, or the Financing is not funded for any reason, on or
before April 17, 2010 and, notwithstanding any further discussions, negotiations
or other actions taken after such date, neither GE Capital nor any of its
affiliates shall have any liability to any person in connection with its refusal
to fund the Financing or any portion thereof after such date.
We hereby notify you that pursuant to the requirements of the USA PATRIOT Act,
Title III of Pub. L. 107-56 (signed into law October 26, 2001) (the “PATRIOT
Act”), each lender may be required to obtain, verify and record information that
identifies each Borrower, which information includes the name, address, tax
identification number and other information regarding such Borrower that will
allow such lender to identify such Borrower in accordance with the PATRIOT Act.
This notice is given in accordance with the requirements of the PATRIOT Act and
is effective as to each lender.
[Remainder of Page Left Intentionally Blank]

5



--------------------------------------------------------------------------------



 



We look forward to continuing to work with you toward completing this
transaction.
Our business is helping yours.

            Sincerely,

GENERAL ELECTRIC CAPITAL CORPORATION
      By:   /s/ Mark J. Forti       Name:  Mark J. Forti      Title:  Duly
Authorized Signatory     

Talbots Commitment Letter

 



--------------------------------------------------------------------------------



 



AGREED AND ACCEPTED THIS
8th DAY OF DECEMBER, 2009
ON BEHALF OF ITSELF AND
THE OTHER CREDIT PARTIES
THE TALBOTS, INC.

         
By:
  /s/ Michael Scarpa    
 
        Name: Michael Scarpa     Title: Chief Operating Officer, Chief    
Financial Officer and Treasurer    

Talbots Commitment Letterr

 



--------------------------------------------------------------------------------



 



THE TALBOTS, INC.
SUMMARY OF TERMS
$250 MILLION REVOLVING CREDIT FACILITY
(The “Credit Facility”)
December 7, 2009

     
BORROWERS:
  The Talbots, Inc. and other subsidiaries to be determined (other than the
Excluded Subsidiaries).
 
   
GUARANTORS:
  To be determined; provided that, in no event, shall any Excluded Subsidiary be
a Guarantor.
 
   
AGENT:
  General Electric Capital Corporation (“GE Capital” or “Agent”).
 
   
LEAD ARRANGER AND
BOOKRUNNER:
  GE Capital Markets, Inc.
 
   
LENDERS:
  GE Capital and other lenders acceptable to Agent.
 
   
MAXIMUM AMOUNT:
  Up to $200,000,000
 
   
TERM:
  3.5 years.
 
   
BORROWING AVAILABILITY:
  Borrowing Availability on a combined basis will be limited to the lesser of
(A) the Maximum Amount and (B) an amount equal to (i) 85% of the Borrowers’
domestic eligible credit card receivables; plus (ii) 85% of the Net Orderly
Liquidation Value (“NOLV”) of the Borrowers’ domestic eligible private label
credit card receivables; plus (iii) 85% of the NOLV of domestic eligible
finished goods inventory (other than in-transit inventory), valued at the lower
of cost (FIFO) or market; plus (iv) the least of (x) 85% of the NOLV of eligible
finished goods inventory that is located outside of the United States and is
in-transit to a Credit Party’s facility in the United States, valued at the
lower of cost (FIFO) or market, (y) 10% of the sum of those items identified in
clauses (i), (ii), (iii) and (iv), and (z) $25,000,000; minus (v) reserves (the
result of clauses (B)(i) through (B)(v) referred to as the “Borrowing Base”),
minus (vi) the Availability Block (referred to below).

 



--------------------------------------------------------------------------------



 



     
 
  “Availability Block” means, at any time, 10% of the lesser of (i) the Maximum
Amount and (ii) the Borrowing Base.
 
   
 
  For purposes hereof “domestic” shall mean the United States of America.
 
   
 
  Agent will retain the right, in the exercise of its reasonable (from the
perspective of a secured asset-based lender) business judgment, from time to
time to establish or modify advance rates, standards of eligibility and reserves
(with appropriate lender approval in the case of increases to the advance rates
or changes to eligibility criteria that would result in more credit being
available). For the avoidance of doubt, no assets of the Excluded Subsidiaries
or any subsidiary that is not a Borrower or a domestic subsidiary Guarantor
shall be included in the calculation of the Borrowing Base.
 
   
USE OF PROCEEDS:
  Loans will be used for working capital, capital expenditures and other
corporate purposes and, solely to the extent that (i) all Merger Capital and all
Term Loans (each, as hereinafter defined) shall have been used to repay AEON
Debt (including, without limitation, any AEON Debt incurred after the date
hereof to refinance Existing Bank Debt as such Existing Bank Debt matures or
otherwise becomes due; for purposes hereof Existing Bank Debt shall be deemed to
have “matured” or “or otherwise become due” upon (x) its scheduled maturity,
(y) the occurrence of an event of default thereunder or (z) repayment thereof if
such repayment resulted from the failure of such bank lender to provide any
consent or waiver necessary to permit the amendments to the AEON Debt
contemplated herein (such AEON Debt being hereinafter referred to as “AEON
Refinancing Debt”)), Existing Bank Debt (each, as hereinafter defined) and
transaction expenses of the Credit Parties in the manner specified under the
heading “Closing Conditions” and (ii) the aggregate amount of such Merger
Capital and Term Loans is insufficient to pay in full any of the Existing Bank
Debt, any such AEON Refinancing Debt, or any such transaction expenses, then,
subject to the limitations set forth herein, loans under the Credit Facility may
be used to repay the Existing Bank Debt, any such AEON Refinancing

 



--------------------------------------------------------------------------------



 



     
 
  Debt and pay transaction expenses under this Transaction and the Merger
Transaction (as hereinafter defined); provided that, in no event shall proceeds
from any loans under the Credit Facility be commingled with the proceeds of any
Merger Capital or any Term Loans.
 
   
INTEREST RATES:
  For all loans, at Borrowers’ option, either (i) absent a default, 1, 2 or
3-month interest periods at the LIBOR Rate (as defined below) plus 4.50% (the
“LIBOR Margin”) or (ii) floating at the Index Rate (as defined below) plus 3.50%
(the “Base Rate Margin”, and together with the LIBOR Margin, the “Applicable
Margins”).
 
   
 
  “Index Rate” will be a floating rate of interest defined as the highest of
(a) the rate last quoted by the Wall Street Journal (or another national
publication selected by Agent) as the U.S. “Prime Rate,” (b) the Federal Funds
Rate plus 300 basis points, and (c) the sum of the three-month LIBOR Rate plus
1.00%.
 
   
 
  “LIBOR Rate” will be defined as the offered rate per annum for deposits of
Dollars for the applicable interest period that appears on Reuters Screen
LIBOR01 Page as of 11:00 a.m. (London time) two (2) business days prior to the
first day in each interest period; provided that at no time will the LIBOR Rate
be deemed to be below the three-month LIBOR Rate determined 2 business days
prior to the start of the applicable interest period.
 
   
 
  To the extent (a) the Credit Facility does not close on or prior to the 90th
day after the date of the Commitment Letter and (b) the Secondary Market Index
for the 100 most widely held loans in the U.S. secondary market (“SMi U.S.
100”), as quoted by Reuter’s LPC, has decreased by at least 5 from the date of
the Commitment Letter through the Closing Date, then each of the Applicable
Margins set forth above shall be increased by the amount of basis points per
annum equal to the product of (i) 8 multiplied by (ii) the actual decrease in
the SMi U.S. 100 during the period commencing on the date of the Commitment
Letter and ending on the Closing Date. As an example, if the SMi U.S. 100
decrease is 10, then each of the Applicable Margins shall be increased by 80
basis points (i.e., 8 multiplied by 10).

 



--------------------------------------------------------------------------------



 



     
FEES:
   
 
   
Unused Facility Fee:
  Commencing on the Closing Date, an unused facility fee (calculated on the
basis of a 360-day year and actual days elapsed) of (a) until six months
following the Closing Date, 1.00% per annum, and (b) thereafter, a percentage
per annum determined in accordance with the pricing grid set forth below based
on the average unused daily balance of the Maximum Amount (expressed as a
percentage thereof):
 
   
 
  Average unused daily balance of the Maximum

          Amount   Unused Facility Fee
> 75%
    1.00 %
 
       
> 50% but ≤ 75%
    0.75 %
 
       
≤ 50%
    0.50 %

     
 
  Such unused facility fee shall be payable to Agent for the account of each
Lender monthly in arrears.  
Prepayment Premium:
  Payable in the event that the Maximum Amount is reduced or terminated, in an
amount equal to the amount of the Maximum Amount so reduced or terminated,
multiplied by 1.00% upon a prepayment during the first year following the
Closing Date and 0% upon a prepayment at any time following the first
anniversary following the Closing Date.
 
   
DEFAULT RATES:
  From and after the occurrence of an event of default, the interest rates and
fees applicable to all Obligations will be increased by 2.00% per annum over the
interest rate otherwise applicable and such interest and fees will be payable on
demand.
 
   
SECURITY:
  To secure all obligations of Borrowers to Agent and Lenders, Agent, for itself
and the ratable benefit of Lenders, will receive a fully perfected first
priority security interest (subject only to certain permitted liens and
encumbrances acceptable to Agent) in all of the existing and after acquired
assets of the Borrowers and Guarantors (collectively, the

 



--------------------------------------------------------------------------------



 



     
 
  “Collateral”); provided that (i) in the case of any foreign subsidiary, the
Collateral shall be limited to 100% of the non-voting equity interests (if any)
and 66% of the voting equity interests of such foreign subsidiary, and (ii) the
security interest of the Agent in all real estate and intellectual property of
the Credit Parties (collectively, “Secondary Collateral”) shall be subject to
the liens securing the Borrowers’ obligations under the Term Loan Facility and
the L/C Facility. Notwithstanding anything to the contrary contained herein, in
no event shall Collateral include interests in vehicles.
 
   
 
  Notwithstanding the foregoing, (a) the Agent and the Lenders shall be granted
an irrevocable, non-exclusive, royalty free, worldwide license to use, assign,
license or sublicense all intellectual property constituting Secondary
Collateral for purposes of enabling the Agent and the Lenders to administer, and
exercise any rights and remedies with respect to, the Collateral and (b) the
Agent and the Lenders shall be granted access rights, in scope and pursuant to
access agreements reasonably satisfactory to the Agent, to all real property of
the Credit Parties for purposes of enabling the Agent and the Lenders to
administer, and exercise any rights and remedies with respect to, the
Collateral.
 
   
FINANCIAL REPORTING:
  The Financing documentation will require the Borrowers, on a monthly and
quarterly basis, to provide to Agent and Lenders internally prepared financial
statements. Annually, Borrowers will be required to provide audited financial
statements, a board approved operating plan for the subsequent year, and a
communications letter from Borrowers’ auditors. All financial statements shall
be prepared on a consolidated and consolidating basis.
 
   
 
  The Borrowers will provide copies of all financial statements and regular,
periodic or special reports which any Credit Party may make to, or file with,
the Securities and Exchange Commission.
 
   
 
  Borrowers will provide a Borrowing Base Certificate on a monthly basis or a
weekly basis if Borrowing Availability is less than 20% of the lesser of (i) the
Maximum Amount and (ii) the Borrowing Base, in each case, after giving effect to
any reserves and the

 



--------------------------------------------------------------------------------



 



     
 
  Availability Block.
 
   
 
  Borrowers shall provide all other information reasonably requested by the
Agent.
 
   
PRIVATE LABEL CREDIT CARD MONITORING:
  The Borrowers will provide the following with respect to private label credit
cards:
 
   
 
  (a) Concurrently with the delivery of each Borrowing Base Certificate, (i) a
credit statistics report, (ii) report of outstanding account balances, new
accounts, write-off analysis, and an aging of credit card receivables arising
therefrom, (iii) portfolio summary (including a summary of new accounts, credit
approvals, gross sales, returns and fees and interest arising therefrom), and
(iv) a population stability report, in each case, in form and substance
reasonably satisfactory to the Agent, accompanied by such supporting detail and
documentation as shall be reasonably requested by Agent.
 
   
 
  (b) No later than thirty (30) days after the end of each fiscal quarter: (i) a
reserve report (including a summary of delinquent balances and a calculation of
reserves established on account of private label credit card accounts, and
(ii) a master file extract of all private label credit card accounts, which
shall include, without limitation, account statement data, account base and
charge-off data, in each case, in form and substance reasonably satisfactory to
the Agent.
 
   
 
  (c) Within (3) business days after the promulgation thereof, a summary setting
forth any changes to (i) credit policies or approval procedures relating to any
private label credit card or (ii) reserve policies or reserve levels established
on account of any private label credit card.
 
   
 
  Borrowers shall provide all other information reasonably requested by the
Agent relating to private label credit cards.
 
   
 
  Under certain conditions (including during an insolvency of the Credit Parties
and other circumstances to be mutually agreed) the Credit Parties shall grant
access to private label credit card systems to the Agent or an agent designated
by the

 



--------------------------------------------------------------------------------



 



     
 
  Agent, to monitor, implement and restructure such systems to maintain and
ensure systems and processing continuity.
 
   
AUDITS:
  Inventory appraisals, third party A/R Appraisals and collateral audits to be
conducted (i) if no default has occurred, three (3) times per year, (ii) if no
default has occurred but Borrowing Availability is less than 20% of the lesser
of (a) the Maximum Amount and (b) the Borrowing Base, four (4) times per year
and (iii) if a default has occurred, at the Agent’s sole discretion.
 
   
DOCUMENTATION:
  The Financing documentation will contain representations and warranties;
conditions precedent; affirmative and negative covenants (but, for the avoidance
of doubt, no financial covenants); prepayment conditions, indemnities; events of
default and remedies as are usual and customary for transactions of this type
(subject, in each case where appropriate, to materiality, exceptions, thresholds
and grace periods to be agreed upon). Relevant documents, such as subordination
and intercreditor agreements (if applicable), equity or stockholder agreements,
incentive and employment agreements, tax agreements, security documents, access
agreements, landlord waivers and other third party documents, and other material
agreements, to be acceptable to Agent.
 
   
TERM LOAN AND L/C FACILITY:
  The Borrowers shall be permitted, among other things, to enter into (a) a term
loan facility (the “Term Loan Facility”) on the Closing Date, pursuant to which
the Borrowers may incur up to $50 million of senior secured term loans (“Term
Loans”) and (b) a letter of credit facility (the “L/C Facility”), pursuant to
which the Borrowers shall be permitted to incur indebtedness under letters of
credit in an aggregate amount to be mutually agreed to; provided that such Term
Loan Facility and L/C Facility, shall (x) mature no earlier than a date that is
6 months after the end of the Term hereof and (y) shall otherwise be on terms
(including subordination and intercreditor terms) reasonably satisfactory to the
Agent.
 
   
 
  Such Term Loan Facility and L/C Facility may be secured by a first priority
lien upon any Secondary Collateral, and if requested by the Borrowers, a

 



--------------------------------------------------------------------------------



 



     
 
  second lien upon the Collateral and, in the case of the letter of credit
facility, cash and cash equivalent collateral (“L/C Facility Cash Collateral”);
provided, that such security interests shall be granted on terms (including
subordination and intercreditor terms) reasonably satisfactory to the Agent.
 
   
CASH ACCUMULATION:
  So long as any loans or letters of credit are outstanding (and not cash
collateralized), the Credit Parties shall not permit cash or cash equivalents in
an aggregate amount in excess of $10,000,000 (other than L/C Facility Cash
Collateral and cash necessary for the Borrowers and their subsidiaries to
satisfy the current liabilities incurred by them in the ordinary course of their
business and without acceleration of the satisfaction of such current
liabilities) to accumulate and be maintained in the deposit accounts and
investment accounts of the Credit Parties and their subsidiaries. The Borrowers
shall not utilize loans under the Credit Facility in any manner that would
violate the foregoing provision and shall limit the use of any proceeds of any
loan to those permitted uses specified under the heading “Use of Proceeds”.
 
   
CLOSING DATE:
  The date that each of the conditions set forth under the heading “Closing
Conditions” below is satisfied.
 
   
CLOSING CONDITIONS:
  Usual and customary for a transaction of this type, including, without
limitation, the following:
 
   
 
  A newly-formed wholly-owned subsidiary of The Talbots, Inc. (hereinafter,
“Merger Sub”) shall have consummated a merger with BPW Acquisition Corp. (“BPW”)
in accordance with law and the Merger Documents referred to below, pursuant to
which:

  •   BPW shall be the surviving entity;     •   The Talbots, Inc. shall have
received cash consideration (the “Merger Capital”) in a minimum amount
sufficient, such that after giving effect to (A) the Merger Transaction (as
defined below), (B) the payment of all AEON Debt (including, without limitation,
AEON Refinancing Debt) and Existing Bank Debt, in the manner specified below,
(C) the payment of all costs and expenses incurred in

 



--------------------------------------------------------------------------------



 



      connection with the Transaction and the Merger Transaction, (D) the
borrowing of Term Loans under the Term Loan Facility, and (E) the borrowing of
loans under the Credit Facility on the Closing Date, the Borrowers shall have,
on a pro forma basis (x) minimum Borrowing Availability of not less than $40
Million on the Closing Date (determined with trade payables being paid
currently, expenses and liabilities being paid in the ordinary course of
business and without acceleration of sales and without any deterioration in
working capital) and (y) the aggregate principal amount of all outstanding
secured indebtedness (excluding limited secured indebtedness to be agreed upon)
of the Credit Parties shall not exceed $222 Million on the Closing Date;     •  
The existing shareholders of BPW shall have received a majority equity ownership
interest in The Talbots, Inc.; and     •   Solely in consideration of the
repayment of the AEON Debt and the Existing Bank Debt (which AEON has guaranteed
for the benefit of the Credit Parties) and without the payment (in cash or
otherwise) of any other amounts by any Credit Party, all of the outstanding
equity interest of The Talbots, Inc. owned directly or indirectly by AEON Co.,
Ltd. shall be surrendered, retired, defeased and/or redeemed (hereinafter, the
“Merger Transaction”); provided, however, that AEON Co., Ltd. may receive
warrants for common shares of The Talbots, Inc. on terms and conditions
reasonably acceptable to Agent and with an exercise price of not less than the
fair market value per share of the common stock of The Talbots, Inc. on the
Closing Date.

     
 
  Each of the documents (the “Merger Documents”) executed in connection with the
Merger Transaction shall be in form and substance reasonably satisfactory to the
Agent.
 
   
 
  Prior to requesting any loan under the Credit

 



--------------------------------------------------------------------------------



 



     
 
  Facility, the Borrowers shall have applied all proceeds of the Merger Capital
and the Term Loans (if any) as follows: first, to the payment of all existing
indebtedness of the Credit Parties owing under (x) the Loan Facility Agreement,
dated as of February 25, 2009 (as amended, supplemented or otherwise modified
from time to time, the “$200MM Term Loan Agreement”), between Talbots and AEON,
(y) the Term Loan Agreement, dated as of July 15, 2008 (as amended on March 12,
2009, and as otherwise amended, supplemented or otherwise modified from time to
time, the “$50MM Term Loan Agreement”), between Talbots and an affiliate of AEON
and (z) the Secured Revolving Loan Agreement, dated as of April 10, 2009 (as
amended, supplemented or otherwise modified from time to time, the “$150MM
Revolving Credit Agreement”) between Talbots and AEON (together with any other
extension of credit to Talbots from AEON or any of its affiliates (collectively,
the “AEON Debt”), second, to the payment of any AEON Refinancing Debt, third, to
the payment of all existing indebtedness of the Credit Parties under each of its
existing bank credit facilities (the “Existing Bank Debt”), and fourth, to the
payment of all costs and expenses incurred in connection with the Transaction
and the Merger Transaction; provided, however, that in the event that the
aggregate proceeds of the Merger Capital and the Term Loans shall not be
sufficient to pay in full either the Existing Bank Debt, any AEON Refinancing
Debt and/or any such transaction costs, the Borrowers may, subject to the
limitations set forth herein, borrow loans under the Credit Facility to pay any
such excess Existing Bank Debt, any such AEON Refinancing Debt and/or
transaction costs, provided that, in no event shall proceeds from any loans
under the Credit Facility be commingled with the proceeds of any Merger Capital
or the proceeds of any Term Loans.
 
   
 
  All amounts due or outstanding in respect of the AEON Debt and the Existing
Bank Debt shall have been (or substantially simultaneously with the closing
under the Credit Facility shall be) paid in full in cash in the manner provided
for above (or otherwise cancelled or forgiven for no consideration), all
commitments (if any) in respect

 



--------------------------------------------------------------------------------



 



     
 
  thereof terminated and all guarantees therefor (including without limitation
the guaranties and support letters of AEON) and security (if any) therefor
discharged and released. After giving effect to the Merger Transaction, the
Transactions, and any other transactions contemplated hereby, the Borrowers and
their subsidiaries shall have outstanding no indebtedness other than (a) the
loans and other extensions of credit under the Credit Facility, (b) not more
than $50 million of Term Loans under the Term Loan Facility, provided that the
aggregate outstanding principal amount of Term Loans and loans under the Credit
Facility shall not exceed $222 Million on the Closing Date, and (c) other
limited indebtedness to be agreed upon.
 
   
 
  Agent shall have received a funds-flow memorandum setting forth the sources
and uses of the proceeds of the Merger Capital, the Term Loans and any loans
under the Credit Facility, which funds-flow memorandum and the wire transfer
instructions set forth therein shall be in form and substance reasonably
satisfactory to the Agent and shall reflect the application of proceeds as set
forth above.
 
   
 
  Agent shall have received a fully executed pay-off letters (together with such
other documents as the Agent may reasonably request) reasonably satisfactory to
Agent confirming that the AEON Debt (including, without limitation, AEON
Refinancing Debt) and the Existing Bank Debt will be repaid in full.
 
   
 
  Completion by Agent of all legal due diligence (including, without limitation,
legal due diligence with respect to all factoring and other sales arrangements
with respect to credit card receivables (including, private label credit card
receivables) of the Borrowers’ and their subsidiaries) with results reasonably
satisfactory to Agent. Without limiting the foregoing, the corporate structure,
capital structure, ownership and management of BPW, must be consistent with that
previously disclosed to Agent and otherwise reasonably acceptable to Agent.
 
   
 
  Agent shall have received (a) the results of updated audits and collateral
appraisals (consistent with the

 



--------------------------------------------------------------------------------



 



     
 
  most recent audits and collateral appraisals provided to Agent by Borrowers),
in each case, as reasonably requested by the Agent and with results reasonably
satisfactory to Agent and (b) all financial statements, models, projections and
forecasts, in each case, as reasonably requested by the Agent.
 
   
 
  Agent shall be reasonably satisfied tax structure of the of the Merger
Transaction, the Transactions and any other transactions contemplated hereby
(including, without limitation, any adverse tax consequences on the Credit
Parties resulting from the cancellation of any debt in connection with the
Merger Transaction, the Transactions and any other transactions contemplated
hereby).
 
   
 
  The Agent shall have received a copy of the fairness opinion delivered to the
board of directors of Talbots from a firm reasonably acceptable to the board of
directors of Talbots regarding the Merger Transaction, in form and substance
reasonably satisfactory to the Agent.
 
   
 
  Evidence reasonably satisfactory to the Agent that all rent payments for real
property that are due on or prior to the Closing Date shall have been paid on or
prior to the respective due dates therefor.
 
   
 
  Agent will have full cash dominion by means of lock boxes and blocked account
agreements.
 
   
 
  Such other assurances, certificates, documents, consents or opinions as the
Agent or the Lenders reasonably may require.
 
   
Yield Protection:
  Customary yield protection provisions, including, without limitation,
provisions as to capital adequacy, illegality, changes in circumstances and
withholding taxes.
 
   
GOVERNING LAW:
  New York.

 